        Case 4:12-cr-00168 Document 428 Filed on 03/19/19 in TXSD Page 1 of 4




                             IN THE UNITED STATES DISTRICT COURT
                             FOR THE SOUTHERN DISTRICT OF TEXAS
                                       HOUSTON DIVISION

UNITED STATES OF AMERICA                                          §
                                                                  §   Criminal No. H-12-0168
                                                                  §   Civil No. H-17-1879
v.                                                                §
                                                                  §
                                                                  §   Fifth Circuit Appeal No. 18-20785
DARREN D. CHAKER                                                  §

                                                                ORDER

           The Court entered a Final Dismissal Order [Doc. # 415] on October 25, 2018,

in this 28 U.S.C. § 2255 proceeding. Petitioner and Defendant Darren D. Chaker

filed a Notice of Appeal [Doc. # 416] on November 19, 2018. Chaker now has filed

an “Application to File Motion Under Seal” [Doc. # 426], to which he attaches a

sealed proposed motion [Doc. # 426-2] and a proposed order [Doc. # 426-1]. The

proposed order requests emergency reinstatement of Defendant’s petition under

Section 2255, rather than merely permission to file his proposed motion under seal.

Although the Government cannot view the sealed proposed motion, it can review

Defendant’s requested order. The Government accordingly has responded to the

motion to seal with an opposition to reinstatement of Chaker’s appeal.                                    See

Response [Doc. # 427].



                                                                  1
P:\ORDERS\1-CRIMIN\2011-2012\2012\12-168 60B.DOCX 190320.0854
        Case 4:12-cr-00168 Document 428 Filed on 03/19/19 in TXSD Page 2 of 4



           As support for his request to seal his proposed motion [Doc. # 426-2], Chaker

asserts specific grounds to justify sealing certain exhibits submitted with the

proposed motion.                      Specifically, Chaker seeks an order sealing Exhibit 1 (an

attorney-client communication), Exhibit 2 (a “non-public communication”

regarding a “confidential disciplinary proceeding”), and Exhibits 5-9 (medical

records). Chaker gives no explanation for his request to seal the entirety of the

proposed motion other than these exhibits.

           “[T]he courts of this country recognize a general right to inspect and copy

public records and documents, including judicial records and documents.” Nixon

v. Warner Commc'ns, Inc., 435 U.S. 589, 597 (1978) (internal footnotes and citations

omitted). See Test Masters Educ. Serv., Inc. v. Robin Singh Educ. Serv., Inc., 799

F.3d 437, 454 (5th Cir. 2015); S.E.C. v. Van Waeyenberghe, 990 F.2d 845, 848 (5th

Cir. 1993). However, the right “is not absolute,” and “[e]very court has supervisory

power over its own records and files.”                              Nixon, 435 U.S. at 598.   Therefore,

although the common law provides a presumption of public access, a court in its

discretion must balance the public’s right of access against the interests favoring

nondisclosure. Van Waeyenberghe, 990 F.2d at 848.                                When court files might

become “a vehicle for improper purposes,” such as private spite or promotion of




                                                                2
P:\ORDERS\1-CRIMIN\2011-2012\2012\12-168 60B.DOCX 190320.0854
        Case 4:12-cr-00168 Document 428 Filed on 03/19/19 in TXSD Page 3 of 4



public scandal, a court may deny access. Nixon, 435 U.S. at 598; Test Masters, 799

F.3d at 454.

           Defendant has identified no interest favoring general nondisclosure of his

proposed motion that outweighs the presumption of public access to that proposed

motion. Moreover, Chaker has requested permission to file various materials under

seal, but this request does not permit ex parte argument. The Government’s counsel

of record is entitled to access to sealed materials that this Court considers.

Therefore, Chaker’s Application to File Motion Under Seal [Doc. # 426] is

DENIED. Defendant’s proposed sealed motion [Doc. # 426-2] and its proposed

exhibits are STRICKEN from the Court record.

           If Chaker files any other motions with this Court, the motion must be filed in

the public record.                      To the extent Chaker seeks leave to file any supporting

documents or particularized argument under seal or in redacted form, he must state

in the publicly-filed motion that there are additional exhibits and argument he seeks

to present separately to the Court with a request to seal. Chaker then must file a

“motion to seal” with particularized reasons each document should be sealed,

accompanied by the following attachments, which must clearly be labeled:

           (1) unredacted copies of the proposed exhibits sought to be considered with

                   the publicly-filed motion,


                                                                3
P:\ORDERS\1-CRIMIN\2011-2012\2012\12-168 60B.DOCX 190320.0854
        Case 4:12-cr-00168 Document 428 Filed on 03/19/19 in TXSD Page 4 of 4



           (2) redacted copies of the proposed exhibits, and

           (3) a proposed supplement to the publicly-filed motion containing Chaker’s

                   additional argument based on the proposed sealed exhibits.

Chaker must serve the Government’s counsel of record with an unredacted copy of

all motions and other materials he files under seal.

           It is SO ORDERED.

           SIGNED at Houston, Texas, this 19th day of March, 2019.




                                                                     NANCY F. ATLAS
                                                           SENIOR UNITED STATES DISTRICT JUDGE
                                                                      NAN Y F. ATLAS
                                                             SENIOR UNI    STATES DISTRICT JUDGE




                                                                 4
P:\ORDERS\1-CRIMIN\2011-2012\2012\12-168 60B.DOCX 190320.0854
